      Case 4:14-cv-01698 Document 1552 Filed on 04/15/20 in TXSD Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION
     KEITH COLE, et al.,                                        §
                                                                §
                                  Plaintiffs,                   §
                                                                §          CIVIL ACTION NO.
     v.                                                         §             4:14-cv-1698
                                                                §
     BRYAN COLLIER, et al.,                                     §
                                                                §
                                  Defendants.                   §

     LADDY VALENTINE, et al.,                                   §
                                                                §
                                   Plaintiffs,                  §
                                                                §          CIVIL ACTION NO.
     v.                                                         §             4:20-cv-1115
                                                                §
     BRYAN COLLIER, et al.,                                     §
                                                                §
                                  Defendants.                   §

          PLAINTIFFS’ EMERGENCY MOTION TO MODIFY PROTECTIVE ORDER

           Plaintiffs in both Cole v. Collier and Valentine v. Collier respectfully move to modify the

protective order from Cole v. Collier so that all counsel, and the Court, may use confidential

documents exchanged in the Cole matter in the Valentine litigation.

I.         NATURE AND STAGE OF THE PROCEEDING

           At the outset of the Cole v. Collier litigation, this Court entered a protective order requiring

the parties to keep documents so-designated by the producing party confidential—and to only use

those confidential documents in the Cole v. Collier litigation. Cole v. Collier, Doc. 151.

           Over the years, TDCJ has applied confidentiality stamps to tens of thousands of pages of

production, including photographs, diagrams of the facility, medical records, medical information,



                                                      1
      Case 4:14-cv-01698 Document 1552 Filed on 04/15/20 in TXSD Page 2 of 5




and inmate transfer records. Confidential documents have been considered by experts, this Court,

and numerous witnesses. Confidential documents are used to delineate the Subclass which is more

vulnerable to heat extremes and enjoys additional protections under the class action settlement.

          On March 30, 2020, two class members in Cole filed a separate lawsuit, represented by the

undersigned and additional counsel, seeking injunctive relief to implement rudimentary steps to

protect the Pack Unit’s residents from the novel coronavirus, COVID-19. Valentine v. Collier,

Doc. 1.

          After TDCJ revealed on April 14, 2020 that a Pack Unit inmate died early April 11, 2020

and was posthumously diagnosed with COVID-19, see Ex. 1, this Court set a hearing on the

Valentine Plaintiffs’ motion for temporary restraining order for April 16, 2020 at 1:30 pm. See

Valentine v. Collier, Docs. 26, 27.

II.       ARGUMENT

          The Court should modify the Cole protective order to encompass the Valentine litigation.

The proposed substantive modification is solely to add section 21 to the order:

          21.    Scope

                  For the purposes of this order, “this litigation” means either or both the
          Cole et al. v. Collier et al. No. 4:14-cv-1698, matter and the Valentine et al. v.
          Collier et al., No. 4:20-cv-1115, matter. Accordingly, for example, counsel for
          any party in one of those two cases is a “Qualified Person.” Classified
          Information under this order may be used for the purposes of either case by any
          qualified person as described in this order. This definition shall have retroactive
          effect to documents previously marked as classified.

Proposed order, p. 9.

          The Court has wide discretion to modify its protective order in one case to allow non-

parties to access confidential documents that are relevant to another case. See, e.g., Newby v. Enron

Corp., 443 F.3d 416, 424 (5th Cir. 2006) (affirming modification of protective order to allow non-




                                                    2
    Case 4:14-cv-01698 Document 1552 Filed on 04/15/20 in TXSD Page 3 of 5




parties to intervene and access sealed filings). The Court should modify the order for at least three

reasons.

       First, due to the ongoing emergency, the parties in Valentine v. Collier do not have time to

navigate the lengthy discovery process that developed in the Cole v. Collier matter all over again.

Due to the breadth of relevant documents falling under the protective order, many similar

records—and many of the exact same documents—would ultimately be subject to discovery and

disclosed again in Valentine. Thus, the real effect of granting this motion will be merely to expedite

the COVID-19 case.

       Second, much of the documentation in Cole v. Collier—including facility photographs and

medical information—is eminently relevant to COVID-19 and should be fair game in the Valentine

case. For example, the parties can better estimate the at-risk population housed at Pack today from

medical information disclosed in the Pack Unit case, such as the Subclass member list. The

Subclass is based on conditions that substantially overlap with those at risk from COVID-19. The

parties can also better evaluate possible protective measures against COVID-19. For example,

although the Valentine Plaintiffs’ expert Eldon Vail has already attested that prisoners’ beds at the

Pack Unit are all less than 6 feet apart from his personal observation, if this fact is disputed, then

photographs would help settle the question.

       Finally, the protective order would still be in place and the confidential information will

not be made public by this modification. In practice, the only new people who would see

confidential Cole documents would be Plaintiffs’ additional counsel in Valentine, expert witnesses

in that litigation, and other qualified persons under the order such as court reporters. TDCJ did not

give any explanation for its opposition.




                                                  3
       Case 4:14-cv-01698 Document 1552 Filed on 04/15/20 in TXSD Page 4 of 5




         Accordingly, the Court should modify the existing protective order to allow all discovery

accessible in Cole v. Collier to be available to counsel and the Court in Valentine v. Collier.

III.     CONCLUSION

         In light of the ongoing COVID-19 emergency, the Court should modify the protective order

in Cole v. Collier to include the related Valentine v. Collier case, so counsel can use that evidence

to address the emergency hearing on April 16, 2020 and beyond.

Dated: April 15, 2020.

                                              Respectfully submitted,

                                              EDWARDS LAW
                                              The Haehnel Building
                                              1101 East 11th Street
                                              Austin, Texas 78702
                                                     Tel. (512) 623-7727
                                                     Fax. (512) 623-7729

                                              By: /s/ Jeff Edwards
                                              JEFF EDWARDS
                                              State Bar No. 24014406
                                              Attorney-in-Charge
                                              Scott Medlock
                                              State Bar No. 24044783
                                              Michael Singley
                                              Texas Bar No. 00794642
                                              David James
                                              State Bar No. 24092572
                                              Federal ID No. 2496580

                                              ATTORNEYS FOR PLAINTIFFS

                                 CERTIFICATE OF SERVICE

       By my signature below, I certify that a true and correct copy of the foregoing has been
served on all counsel of record through the Electronic Case Files System of the Southern District
of Texas.

                                              /s/ Jeff Edwards
                                              Jeff Edwards




                                                 4
    Case 4:14-cv-01698 Document 1552 Filed on 04/15/20 in TXSD Page 5 of 5




                             CERTIFICATE OF CONFERENCE

       By my signature below, I certify that I conferred with opposing counsel by electronic mail.
After attempting to obtain agreement with TDCJ’s counsel in both cases, their counsel merely
stated without any explanation that TDCJ is opposed. Defendants are opposed to the relief
requested in this motion.

                                             /s/ Jeff Edwards
                                             Jeff Edwards




                                                5
